Citation Nr: 1716727	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-40 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Air Force from September 1966 to July 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in January 2016.  A transcript of that hearing is of record.  An October 2016 letter informed the Veteran that the VLJ who conducted the January 2016 hearing was no longer at the Board.  In a November 2016 response, the Veteran indicated that he did not wish to appear at another Board hearing.

In April 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during his active air service.

2.  The weight of the evidence is against a finding that the Veteran's colon cancer is due to or the result of his active service, to include his presumed exposure to herbicide agents therein.




CONCLUSION OF LAW

The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in January 2016.

The Veteran's claim file was reviewed by a VA medical expert in oncology (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the VA medical expert opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of colon cancer.  His postservice treatment records also show that colon cancer was not diagnosed until 2011.  Therefore, it is not shown by the record that the claimed disability manifested in service and persisted, or that it became manifest to compensable degree within one year of the Veteran's separation from service.  

Notably, the Veteran does not contend that his colon cancer had its onset in service or shortly thereafter.  Rather, it is his contention that his colon cancer is due to his exposure to herbicide agents during service.  At the January 2016 Board hearing, and in various lay statements, the Veteran has testified to his belief that the Agent Orange he was exposed to in service caused his current colon cancer.  

The Veteran's STRs refer to duty time in the Republic of Vietnam.  As such, his exposure to herbicide agents in service is presumed.  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The list of diseases afforded this presumption does not include colon cancer.  Consequently, the herbicide agents exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply to that disability.  Nevertheless, the United States Court of Appeals for the Federal Circuit has also determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, what remains to be established in this case is that the Veteran's current colon cancer is directly related to his service, to include his exposure to herbicide agents therein.

A review of the record shows that in September 2006, a colonoscopy for cancer screening showed two benign polyps, which were removed.

In a statement dated in October 2014, the Veteran's physician Dr. T.S. reported that the Veteran's colon cancer was diagnosed in February 2011 and that he had undergone surgeries and chemotherapy.  Dr. T.S. then stated that he had been asked to provide an expert opinion with regard to a connection between the Veteran's colon cancer and his exposure to Agent Orange in service.  Dr. T.S. stated it was his understanding that the Veteran had applied for benefits on that basis and been denied, and it was his "considered opinion that that [was] an improper judgment and should be reviewed and reversed in favor of the service member."  In reaching that conclusion, Dr. T.S. recognized that VA did not identify colorectal cancer to be related to Agent Orange exposure.  However, it was his opinion that this conclusion was based on flawed data and meta-analysis.  Dr. T.S. further opined that a decision favoring the Veteran should be rendered because of inadequate data to exclude the population and that a number of smaller but not statistically significant and non-confirmatory studies had certainly showed a likely linkage and connection, although not specifically causation.

At the January 2016 Board hearing, the Veteran testified that he was diagnosed with colon cancer in 2011, which is four decades after his presumed exposure to herbicide agents and his separation from service.  The Veteran's wife testified that his colon cancer had spread to his liver.

In October 2016, the Veteran's claim file was reviewed by a VHA medical expert in oncology.  The medical expert specifically reviewed the October 2014 report of Dr. T.S.  The medical expert reported that colon cancer was not currently among the medical diseases associated with herbicide exposure as determined by the U.S. Congress, and that epidemiological studies examining the association of gastrointestinal cancers (including colon cancer) with Agent Orange have generally concluded that there is no association between them.  The medical expert reported that most colon cancers are thought to be derived from previous hyperplastic polyps and that these polyps could take years before developing into cancer.  The medical expert reported that if a screening colonoscopy within the last 15 years was normal, there was a 0 percent probability that the Veteran's colon cancer would have been present 40 years prior to its diagnosis.  The medical expert further opined that even if the Veteran did not undergo a screening colonoscopy in the past 15 years, based on the biology of colon cancer, it was still much less than 50 percent probability that colon cancer was present 40 years prior to its diagnosis.  The medical expert thus concluded that given the negative epidemiological studies to date, it was unlikely that the Veteran's exposure to herbicide agents contributed to his colon cancer.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the Veteran's condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value in the VA medical expert's opinion, which considered the elements necessary to substantiate a claim for service connection due to herbicide exposure.  While Dr. T.S. opined that VA failed to recognized colorectal cancer to be related to herbicide exposure due to flawed data and meta-analysis, Dr. T.S. reported that there was certainly shown a likely linkage and connection between herbicide exposure and colorectal cancer, although specific causation was not shown.  Conversely, the VA medical expert concluded that the Veteran's colon cancer was not due to herbicide exposure and specifically explained why.  The examiner is shown to have reviewed and considered the pertinent evidence of record and to have provided adequate rationale for his opinion.  The Veteran's reported history was adequately considered as was the report of Dr. T.S.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board appreciates the statement written by Dr. T.S.  However, ultimately, the opinion is conclusory in nature.  That is, Dr. T.S. did not explain why or how he reached his ultimate conclusion.  Dr. T.S. did not indicate that the Veteran's claims file was reviewed, did not discuss negative medical evidence in the claims file, specifically the September 2006 colonoscopy, and provided no actual medical studies supporting his opinion that the VA's finding was based on flawed data and meta-analysis.

As noted, the VHA medical expert cited to epidemiological studies as part of his medical opinion report, and discussed other evidence of record, evidencing that he conducted a thorough review of the record prior to rendering his medical opinion.  Given its grounding in the medical evidence in this case, the VA medical expert's opinion is found to be the most probative evidence in this case (including more probative than Dr. T.S.'s medical opinion), and therefore is afforded the greatest weight.  

Consideration has been given to the Veteran's personal assertion that his colon cancer is due to herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of colon cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Colon cancer is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include colonoscopies or biopsies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of colon cancer, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether colon cancer is caused by herbicide exposure.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating oncology diseases.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

In addition, the prior VA Board decisions submitted by the Veteran do not lend any probative value as to etiology of his colon cancer.  See 38 C.F.R. § 20.1303.

Accordingly, and for the reasons discussed above, the VHA medical expert's opinion is found to constitute the most probative evidence and is therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

As such, the criteria for service connection for colon cancer have not been met, and the Veteran's claim is denied.


ORDER

Service connection for colon cancer is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


